DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "the toner developing resistance calculator calculates a linear function indicating a correspondence between the calculated toner developing resistances and determines a slope of the calculated linear function as the toner developing resistance which is used ... to determine the state of the developing device", in combination with the remaining claim elements as set forth in claim 3.
The prior art does not disclose or suggest, "the determiner calculates an abnormality level indicating a degree of abnormality of the developing device on the basis of ... a correspondence between the toner charge amount and the toner developing resistance, and ... the determiner determines a state of the developing device on the basis of the calculated abnormality level", in combination with the remaining claim elements as set forth in claim 4.
The prior art does not disclose or suggest, "a storage device that stores an abnormality table indicating a correspondence between a combination of the toner charge amount and the toner developing resistance and the abnormality level, wherein the determiner determines a state of the developing device on the basis of the abnormality table", in combination with the remaining claim elements as set forth in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 1/5/22, with respect to the previous art rejection have been fully considered and are persuasive.  The art rejection has been withdrawn. Regarding Applicant’s remarks on page 6 of the reply, Examiner agrees all three independent claims are in a condition which was indicated allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/Examiner, Art Unit 2852